Case: 4:17-cv-02482-SRC Doc. #: 116 Filed: 01/02/20 Page: 1 of 2 PageID #: 1479



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  DREW BURBRIDGE, et al.,              )
                                       )
        Plaintiffs-Appellees,          ) Case No. 4:17-cv-02482-SRC
                                       )
  v.                                   )
                                       )
  CITY OF ST. LOUIS, MARCUS            )
  BIGGINS, BRIAN ROSSOMANNO,           )
  SAMUEL RACHAS, and KEITH             )
  BURTON,                              )
                                       )
        Defendants-Appellants.         )



                             NOTICE OF APPEAL

        Notice is hereby given that defendants Marcus

  Biggins, Brian Rossomanno, Samuel Rachas and Keith Burton

  appeal to the United States Court of Appeals for the Eighth

  Circuit from the order entered in this action on the 20th

  day of December, 2019 [doc. 104].

                            Respectfully submitted,
                            JULIAN L. BUSH
                            CITY COUNSELOR
                            /s/ Robert H. Dierker 23671(MO)
                                dierkerr@stlouis-mo.gov
                                Brandon Laird 65564(MO)
                                Associate City Counselors
                                Abby Duncan 67766(MO)
                                Megan Bruyns 69987(MO)
                                Amy Raimondo 71291(MO)
                                Assistant City Counselors
Case: 4:17-cv-02482-SRC Doc. #: 116 Filed: 01/02/20 Page: 2 of 2 PageID #: 1480



                                 1200 Market St.
                                 City Hall, Rm 314
                                 St. Louis, MO 63103
                                 314-622-3361 Fax 314-622-4956
